Title: From Thomas Jefferson to C. W. F. Dumas, 12 September 1789
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Paris Sep. 12. 1789.

Having at length received my leave of absence, I have sent off my baggage, and shall follow it myself within a week or ten days. I am as yet incertain whether I shall sail from Havre or Lorient. My last information from America is of the 25th. of July. Our new government was then going on with great harmony, and all opposition to it expired, except in the state of Rhode island. I do not know whether there remains still any in North Carolina. New York had passed a bill to enable commissioners to settle the conditions of the independance of Vermont.—I have to acknolege the receipt of your favor of Aug. 18. Mr. Short being appointed Chargé des affaires during my absence will have the honour of your correspondence till I can return to resume it, which I expect will be in the month of April or May. In the mean time I shall with pleasure render you every service on this or the other side the water which may be in my power, and with my best compliments to your family, I bid you a temporary Adieu with assurances of the great esteem and attachment with which I have the honor to be Dear Sir Your most obedient & most humble servt,

Th: Jefferson

